Upon the motion of the Attorney General, and proof adduced in support thereof, it is made to appear that plaintiff in error at this time is not, and for a long time past has not been, within the jurisdiction of this court. The proof indicates that he is probably a fugitive from justice, or that he may not at this time be alive.
Where a plaintiff in error has placed himself in a situation where he cannot be made to respond to the orders of this court, his appeal should be dismissed. Upon the showing made, it is ordered that this appeal be, and the same is hereby, dismissed.